UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 97-1317



FELICIA BAGLEY,

                                             Plaintiff - Appellant,

         versus


DULANEY STATION, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-95-
3865)


Submitted:   March 26, 1998                 Decided:   April 6, 1998


Before WIDENER and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Felicia Bagley, Appellant Pro Se. Daniel Karp, ALLEN, JOHNSON,
ALEXANDER & KARP, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting summary

judgment for Appellee on Appellant's claims of gender discrim-

ination, retaliatory discharge, and intentional infliction of

emotional distress. We have reviewed the record and the district

court's opinions and find no reversible error. Accordingly, we
affirm on the reasoning of the district court. Bagley v. Dulaney
Station, Inc., No. CA-95-3865 (D. Md. Feb. 12, 1997). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2